October 25, 2012




                                    JUDGMENT

                  The Fourteenth Court of Appeals
                               CAROLINE LE, Appellant

NO. 14-11-00910-CV                          V.

                           TRAM T. NGUYEN, Appellee
                        ________________________________

       This cause, an appeal from the judgment in favor of appellee, Tram T. Nguyen,
signed, July 21, 2011, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Caroline Le, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.